PER CURIAM.
The wife’s motion for attorney’s fees in this dissolution of marriage case was denied on the sole ground that it was untimely. The record reflects, however, that the motion was made well before the final judgment of dissolution was entered, the final judgment itself retained jurisdiction to award fees on the application of either party, and the wife renewed her motion for fees within a reasonable time after final judgment was entered. Under such circumstances, the wife's application for fees was not untimely and should have been considered. The order under review is, accordingly, reversed and the cause remanded for further proceedings on the wife’s motion for fees.
REVERSED AND REMANDED.